RESOLUCIÓN
Ayer, 1 de agosto de 2011, el Servicio Nacional de Me-teorología emitió un aviso de tormenta tropical e inunda-ciones para Puerto Rico. En vista de ello y salvaguardando la seguridad de los empleados, funcionarios y la ciudada-nía que acude a los tribunales, se decretó la suspensión de los trabajos en la Rama Judicial y el cierre de las secreta-rías y de los tribunales durante todo el día de hoy, 2 de agosto de 2011, con cargo a la licencia por desastre natural.
Como resultado de lo anterior y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judi-ciales, se aplicará lo dispuesto en los Arts. 388-389 del Código Político de 1902 (1 L.P.R.A. sees. 72-73), por lo que se considerará el 2 de agosto de 2011, como si fuera mi día feriado.
Cualquier término que haya de vencer ese día se exten-derá hasta el próximo día laborable, 3 de agosto de 2011.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo, interina.
(Fdo.) Larissa Ortiz Modestti Secretaria del Tribunal Supremo Interina